BROWN, J.
Action to recover a commission alleged to have been earned by plaintiff in procuring a tenant for certain property. The action was tried below by the court without a jury. Defendant had judgment, and plaintiff appealed from an order denying his motion for a new trial.
The sole question in the case is whether the findings of fact are sustained by the evidence. The evidence as to the terms of the agreement under which plaintiff claims to have earned his commission was flatly contradictory; plaintiff asserting one agreement, and defendant another. The court found in favor of defendant’s contention, and our examination of the evidence will not warrant us in saying that the finding was so clearly and palpably against it as to justify a new trial. A discussion of the evidence would serve no purpose as a precedent.
Order affirmed.